DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and indefinite. There is no performance operation to define for the first value of the operating characteristic is calculated from the first time-dependent data. There is no performance operation to define for the second value of the operating characteristic is detected at the oil and gas industrial machine. There is completely vague on rendering, in a graphical user interface display space, a visual representation indicative of the first anomaly score when the claimed invention is unclear and indefinite.  Applicant is remind that although the claims are read in light of the specification, the limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)).
 	With respect to claim 10, the claimed invention has the same problem as indicated in the claim 1 above. The claim 10 is rejected by the same reasons as set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The claims 1 and 10 recited the operation that is unclear when there no performance operation to define for the first value of the operating characteristic is calculated from the first time-dependent data. There is no performance operation to define for the second value of the operating characteristic is detected at the oil and gas industrial machine. There is completely vague on rendering, in a graphical user interface display space, a visual representation indicative of the first anomaly score when the claimed invention is unclear and indefinite.  Applicant is remind that although the claims are read in light of the specification, the limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Further under update PEG October, 2019, applicant is remind that merely data gathering in performing insignificantly extra solution without significantly more in technical operation is still considered abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20130073260). 
With respect to claim 1, Maeda et al teach a method comprising: receiving a first time-dependent data characterizing measurement by a first sensor operatively coupled to an oil and gas industrial machine (e.g., figures 1, 2, 9 and 15A, time-series data obtaining unit from various sensors 103 associated with pars 0017-0023, 0059 and 0127); determining a first anomaly score associated with a first portion of the first time-dependent data over a time period, the determination is based on a first value of an operating characteristic over the time period and a second value of the operating characteristic over the time period, wherein the first value of the operating characteristic is calculated from the first time-dependent data and the second value of the operating characteristic is detected at the oil and gas industrial machine (e.g., figures 1, 2, 9 and 15A, time-series data obtaining unit from various sensors 103, anomaly detection system in multidimensional time-series data 911, time-series data 1525 indicate anomaly and anomaly of gas leak, associated with pars 0017-0023, 0059 and 0127); and rendering, in a graphical user interface display space, a visual representation indicative of the first anomaly score (e.g. par 0129 the condition of the occurrence of anomalies can be visually to display for a user on GUI). Examiner take official notice that the time series data obtaining unit is inherently or commonly known in field of technical operation for receiving each time-dependent data form the sensor as disclosed by the reference. 
With respect to claim 10, a system claim is also rejected by the same reasons and references cited as indicated in the rejection of the claim 1 above, and further in pars 0132-0133, 0137 for processor and memory in system operation.

With respect to claims 2 and 11, Maeda et al teach wherein determining the first anomaly score includes calculating a difference between the first value of the operating characteristic and the second value of the operating characteristic and comparing the difference with a predetermined threshold value (e.g., par 0138).
With respect to claims 3 and 12, Maeda et al teach further comprising determining a first predictive model of the first sensor based on historical data associated with the first sensor (e.g., pars 0126-0127). 
With respect to claims 4 and 13, as disclosed in claims 3 and 12, Maeda et al teach wherein determining the first predictive model includes determining one or more coefficients of a characteristic equation associated with the oil and gas industrial machines based on the historical data, the characteristic equation configured to receive the first time-dependent data as an input and generate the first anomaly score (e.g., figure 9, parameter input with multidimensional time-series signal on multivariate analysis in case-based anomaly detection system in predictive method time-series model). 
With respect to claims 5 and 14, as disclosed in claims 3 and 12, Maeda et al teach wherein the first predictive model calculates the first value of the operating characteristic from the time-dependent data characterizing measurement by the first sensor (e.g. figures 9, 14 and 15A, associated with pars 0137-0138, diagnosis model for prediction). 
With respect to claims 6 and 15, Maeda et al teach wherein the graphical user interface display space includes a first interactive object and a second interactive object, the first interactive object configured to receive a first user input, and the second interactive object configured to receive a second user input (e.g., pars 0129-0132). 

With respect to claims 8 and 17, as disclosed in claims 7 and 16, Maeda et al teach wherein the receiving of time-dependent data characterizing measurement by a first sensor, the determining of the first anomaly score and the rendering of the visual representation are performed based on the second user input (e.g., figures 1, 2, 9 and 15A, time-series data obtaining unit from various sensors 103, anomaly detection system in multidimensional time-series data 911, time-series data 1525 indicate anomaly and anomaly of gas leak, associated with pars 0017-0023, 0059 , and 0129-0132 for visualization). 
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roche (US 20160343272) discloses guided operation of a language device based on constructed time-dependent data structures.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865